DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an application filed on October 15, 2021 regarding Application No, 17/502,704.  Claims 1-8 are pending.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the KR 10-2020-0133668 application filed in Korea on October 15, 2020 has been filed.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 15, 2021 and May 13, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Office.  Please note that the Office has included the application number, filing date, and Art Unit number on the October 15, 2021 IDS.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “backlight” recited in claim 4 and “light emitting diode (LED)” recited in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicants will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-8 are objected to for the reasons discussed below.

Regarding claim 1, “the touch sensor” in the last line should be changed to “the touch sensors” since “touch sensor” was not previously recited and for consistency with “touch sensors” previously recited.
Regarding claim 7, “the projection area” in the second line should be changed to “a 
Also, “the correcting symbol” in the third to last line should be changed to “the position correcting symbol” since “correcting symbol” was not previously recited and for consistency with “position correcting symbol” previously recited.
In addition, “the position of the projected image” in the second to last line should be changed to “a 

Regarding claims 2-8, these claims are objected to as being dependent upon objected to base claim 1.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites “in response to correcting a variation in the projection area, the controller is further configured to…”.  The claim is rejected because it is not clear whether the claimed controller functions are performed in response to correcting a variation in the projection area (i.e., correcting a variation occurs and in response thereto, the controller is configured to…) or in correcting said variation.  The Office suggests, e.g., “in 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Vai et al. in US 2020/0192466 A1 (hereinafter Vai) in view of Jeon in US 2021/0086617 A1 (hereinafter Jeon).

Regarding claim 1, Vai (FIGs. 2-4) teaches:
A projection switching device (FIGs. 2-4, see also [0047]) comprising: 
a projection (projection device 5; FIG. 2 and [0027], see also [0028]) configured to project a symbol (virtual switch 11; FIG. 4 and [0047], see also [0003] and [0032]) on a lower garnish (projection surface 3 corresponding to a lower part of the central dashboard – images displayed thereon enhancement or garnish; FIG. 2 and [0026] (“[projection surface 3] on the central dashboard of the passenger compartment…. [T]he… arrangement of such projection surfaces 3… may be different.”)); 
the lower garnish configured to cover a lower dashboard (lower part of the central dashboard; FIG. 2 and [0026]) (projection surface 3 covers a lower part of the central dashboard) and to display control information ([0032] (“virtual buttons… for the selection of destinations, etc.”) and [0047], see also [0003]) projected from the projection (see FIGs. 2 and 4, [0027], and [0047]); 
touch sensors (vibration sensors 7; [0039] (“said first vibration sensor can detect a simple touch or drag of a user's U finger on the projection surface 3. For example, the vibrations detected by said first vibration sensor can be used in ‘touch recognition’ algorithms to detect a touch or drag of a finger on the projection surface 3”) and [0041] (“a sensor 7 may be provided for each projection surface”) disposed on the lower garnish (vibration sensors 7 and 7A disposed on the central dashboard; FIG. 2, [0026] (“two of [the projection surfaces 3]… on the central dashboard of the passenger compartment…. [T]he… arrangement of such projection surfaces 3… may be different.”), [0039], [0041] (“a sensor 7 may be provided for each projection surface”), and [0049]) to sense a touch of a user (user U; FIG. 2 and [0039]); and 
a controller (control unit 9; FIG. 2 and [0030]) configured to output control information corresponding to symbol information (virtual switch 11 information; FIG. 4 and [0047], see also [0003] and [0032]) at a position where the touch has occurred to a corresponding device ([0039] and [0047], see also [0003] and [0032]), in response to the touch being sensed by the touch sensor ([0039] and [0047], see also [0003] and [0032]).
	However, it is noted that Vai does not teach:
touch sensors disposed on a lower portion of the lower garnish to sense a touch of a user.
Jeon (Figs. 1, 3, 7, 9, and 10) teaches:
touch sensors (capacitive touch sensors 41 of capacitive touch sensor pad 40 and capacitive force sensors 51 of capacitive force sensor pad 50; Figs. 9 and 10, [0052], and [0055]) disposed on a lower portion (rear surface 13; Figs. 3 and 7 and [0050]) of a garnish (smart garnish 1; Fig. 3 and [0050]) (Figs. 3, 7, 9, and 10 and [0050]) to sense a touch of a user ([0086] and [0087]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the touch sensors taught by Vai with: the touch sensors taught by Jeon, such that Vai as modified teaches: the claimed features, to sense touch input.


Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vai in view of Jeon, in further view of Kim et al. in KR 10-2012-0017689 (hereinafter Kim; a full machine language translation with Description page numbers added and original is/was provided with the first Office action issued in response to the filing of the instant application).

Regarding claim 2, Vai and Jeon teaches:
The projection switching device of claim 1.  
	However, it is noted that Vai as modified by Jeon does not teach:
wherein the projection is disposed at an inner side of an upper dashboard.
	Kim (FIGs. 2 and 6) teaches:
wherein a projection (pattern projector module 120; FIG. 6 and p. 3, para. 22, see also FIG. 2, pattern projection module 20 and p. 2, para. 2) is disposed at an inner side of an upper dashboard (p. 3, para. 22 (“The pattern projector 120 is disposed under the center fascia of the vehicle”), see also FIG. 2 and p. 2, para. 2 (“the pattern projector module 20 may be located at the bottom of the center fascia”); also, it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by Vai as modified by Jeon to include: the features taught by Kim, such that Vai as modified teaches: the claimed features, to increase aesthetics of a vehicle passenger compartment.

	Regarding claim 8, Vai (FIG. 2) as modified by Jeon and Kim (FIGs. 2 and 6) teaches:
The projection switching device of claim 2, wherein the projection (Vai: projection device 5; Kim: pattern projector module 120 (or 20)) is further configured to not be exposed to a gaze of the user (Vai: user U) (Vai: when (leftmost) projection device 5 is above and behind user U facing forward driving a vehicle; FIG. 2; see also Kim: FIGs. 2 and 6 and p. 3, para. 22 (“The pattern projector 120 is disposed under the center fascia of the vehicle”); also, it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use).
	The motivation to combine the references is to reduce driver distraction.


Claims 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vai in view of Jeon, in further view of Krishnakumar et al. in US 2016/0316186 A1 US 2016/0313789 A1 (hereinafter Krishnakumar).

Regarding claim 3, Vai as modified by Jeon teaches:
The projection switching device of claim 1.
	However, it is noted that Vai as modified by Jeon does not teach:
further comprising a reference position provider configured to project a position correcting symbol on the lower garnish, 
wherein the controller is further configured to adjust a variation in a projected image using a keystone adjustment function of the projection.
	Krishnakumar (FIGs. 1, 2, and 8A-B) teaches:
a reference position provider (projector 36 and capacitive mat display 38; FIG. 8A and [0069], see also FIG. 2 and [0059]) configured to project a position correcting symbol (visual images presented by projector 36; [0069]) on a lower garnish (capacitive mat display 38 – images displayed thereon enhancement or garnish, which is positioned lower than projector 36; FIG. 8A and [0069], see also FIG. 2) ([0069]), 
wherein a controller (user interface engine 32; FIG. 1 and [0058]) is further configured to adjust a variation in a projected image using a keystone adjustment function of a projection (projector 36; FIG. 8A and [0068], see also FIG. 2) (see [0068] (“user interface engine 32 applies the width to adjust presentation of projected visual images… for providing desired… keystone”) and [0069] (“User interface engine 32 applies the coordinates and projection area to present visual images with projector 36 and mat display 38 in a coordinated fashion…. For example, in one embodiment visual information presented at mat display 38 and by projector 36 are both coordinated… so that images fit and even overlap in a desired manner.”)).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by Vai as modified by Jeon to include: the features taught by Krishnakumar, such that Vai as modified teaches: the claimed features, to “adjust[] and calibrat[e] an immersed end user environment”. (Krishnakumar: [0068], see also [0069]).
Regarding claim 4, Vai (FIG. 2) as modified by Jeon and Krishnakumar (FIGs. 2 and 8A-B) teaches:
The projection switching device of claim 3, wherein the reference position provider (Krishnakumar: projector 36 and capacitive mat display 38) comprises a projection area (Vai: projection surface 3; FIG. 2 and [0026]; Krishnakumar: capacitive mat display 38; FIGs. 2 and 8A-B and [0059] (visual images projected by projector 36 to capacitive mat display 38)) disposed at a side of the lower garnish (Vai: upper side of projection surface 3 corresponding to a lower part of the central dashboard; FIG. 2 and [0026]; Krishnakumar: upper side of capacitive mat display 38; FIGs. 2 and 8A-B and [0059]) and is further configured to display a correcting symbol (Krishnakumar: visual image calibration markings; [0069], see also [0065]) on the lower garnish (Vai: projection surface 3 corresponding to a lower part of the central dashboard; Krishnakumar: capacitive mat display 38) (Krishnakumar: [0069], see also [0065]).
	However, it is noted that Vai as modified by Jeon and Kirshnakumar does not teach:
wherein the reference position provider is further configured to display a correcting symbol on the lower garnish through a backlight,
but which would have been obvious to include since backlight symbol display is well-known in the art.
	For example, Jeon (FIGs. 1, 3, and 6) also teaches:
display a symbol (symbol of film 12; FIG. 1 and [0050]) on a garnish (smart garnish 1; Fig. 3 and [0050]) through a backlight (light emitting diodes 31; Figs. 1 and 3 and [0050]) ([0050] (“LEDs… 31… illuminate the symbols”), see also Fig. 6, [0067], [0080], and [0081]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by device taught by Vai as modified by Jeon and Krishnakumar to include: the features also taught by Jeon, such that Vai as modified teaches: wherein the reference position provider is further configured to display a correcting symbol on the lower garnish through a backlight (the reference position provider, correcting symbol, and lower garnish taught by Vai as modified combined with the symbol, garnish, and backlight also taught by Jeon), to display a symbol.

	Regarding claim 6, Vai as modified by Jeon teaches:
The projection switching device of claim 1.  
	However, it is noted that Vai as modified by Jeon does not teach:
wherein the touch sensors constitute a single touchpad comprising a plurality of touch areas.
	Krishnakumar (FIGs. 2 and 8A-B) teaches:
wherein touch sensors (of capacitive mat display 38; FIGs. 2 and 8A-B and [0059]) constitute a single touchpad (capacitive mat display 38; [0059]) comprising a plurality of touch areas (capacitive mat display 38 touch areas; [0059]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the touch sensors taught by Vai as modified by Jeon with: the touch sensors taught by Krishnakumar, such that Vai as modified teaches: the claimed features, to sense touch input.

Regarding claim 7, Vai (FIGs. 2 and 4) as modified by Jeon and Krishnakumar (FIGs. 1, 2, and 8A-B) teaches:
The projection switching device of claim 3, wherein, in response to correcting a variation in the projection area (Vai: projection surface 3; FIG. 2 and [0026]; Krishnakumar: capacitive mat display 38; FIGs. 2 and 8A-B and [0059] (visual images projected by projector 36 to capacitive mat display 38)), the controller (Vai: control unit 9; Krishnakumar: user interface engine 32) is further configured to implement variation adjustment for position correction of a projected image (Vai: virtual switch 11; FIG. 4 and [0047], see also [0003] and [0032]; Krishnakumar: visual images projected by projector 36; [0059] and [0068]) that is output from the projection (Vai: projection device 5; Krishnakumar: projector 36) (Krishnakumar: [0068] (“user interface engine 32 applies the width to adjust presentation of projected visual images”) and [0069] (“User interface engine 32 applies the coordinates and projection area to present visual images with projector 36 and mat display 38 in a coordinated fashion…. For example, in one embodiment visual information presented at mat display 38 and by projector 36 are both coordinated… so that images fit and even overlap in a desired manner.”)), to project the correcting symbol (Krishnakumar: visual images presented by projector 36) for position correction from the projection (Vai: projection device 5; Krishnakumar: projector 36) on to the lower garnish (Vai: projection surface 3 corresponding to a lower part of the central dashboard; Krishnakumar: capacitive mat display 38) (Krishnakumar: [0069]), and to enable the position of the projected image (Vai: virtual switch 11; Krishnakumar: visual images projected by projector 36) to be adjusted (Krishnakumar: [0068] and [0069]) according to a touch of the user (Vai: [0034] (“the position of the projected image can be changed manually… by the user through a simple dragging action of the image, using the fingers.”), see also [0039]).  
However, it is noted that Vai as modified by Jeon and Krishnakumar does not teach:
in response to correcting a variation in the projection area is further configured to switch to a variation adjustment mode for position correction of a projected image that is output from the projection,
but which would have been obvious to one of ordinary skill in the art to include since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vai in view of Jeon, in further view of Krishnakumar, and in further view of Kim.

Regarding claim 5, Vai as modified by Jeon and Krishnakumar (FIGs. 2 and 8A-B) teaches:
The projection switching device of claim 3, wherein the reference position provider (Krishnakumar: projector 36 and capacitive mat display 38) is further configured to display a correcting symbol (Krishnakumar: visual image calibration markings; [0069], see also [0065]).
	However, it is noted that Vai as modified by Jeon and Krishnakumar does not teach:
wherein the reference position provider is further configured to display a correcting symbol through a light emitting diode (LED) disposed on the lower garnish,
but which would have been obvious to include since LED symbol display is well-known in the art.
	For example, Kim (FIGs. 2, 4A, and 6) teaches:
display a correcting symbol (illumination representation of a calibration position corresponding to a switch; p. 4, paras. 2 (“The jig 170 is manufactured to correspond to the shape of the switch formed on the layout plane 110”), 3 (“The position is corrected based on the placed LED 160 illumination”), and 4 (“the LED 160 is positioned at the calibration position on the jig 170”)) through a light emitting diode (LED) (LED 160; FIG. 6 and p. 4, para. 1) disposed on a lower garnish (layout plane 110 – images displayed thereon enhancement or garnish; FIG. 6 and p. 4, para. 2 (“The jig 170… is disposed on the layout plane 110 when the vehicle is assembled.”), 4 (“the LED 160 is positioned at the calibration position on the jig 170”), and 6 (“a layout plane printed with a switch shape provided by the pattern projector module”), see also FIGs. 2 and 4A, layout plane 10 and p. 2, para. 4 (“Figure[]s 4a… [is a] diagram[] illustrating a switch shape implemented in the layout plane…. FIG. 4A shows a switch shape implemented with the pattern projector module 20”) (see also p. 4, paras. 4 and 8-10).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by Vail as modified by Jeon and Krishnakumar to include: the features taught by Kim, such that Vai as modified teaches: wherein the reference position provider is further configured to display a correcting symbol through a light emitting diode (LED) disposed on the lower garnish (the reference position provider, correcting symbol, and lower garnish taught by Vai as modified combined with the correcting symbol, LED, and lower garnish taught by Kim), to display a symbol.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        5/24/2022B